  Case 2:21-cv-00214-JRG Document 1 Filed 06/11/21 Page 1 of 9 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

ANDREW HAVINS                               §
    Plaintiff,                              §
                                            §
VS.                                         §          C.A. ________________
                                            §
NATIONAL DRAYAGE SERVICES, LLC,             §
DIRECT CHASSISLINK, INC., DBA               §
DCLI/LJ CHASSIS HOLDING, INC.,              §
PROGRESS RAIL SERVICES                      §
CORPORATION AND JUAN CARLOS                 §
LUNA ARROYO                                 §
     Defendants.                            §          JURY DEMAND

                           PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

      Now respectfully comes Andrew Havins (ANDREW HAVINS), and files this

Complaint and complains jointly and severally of Defendant National Drayage Services,

LLC (NATIONAL DRAYAGE), Defendant Direct Chassislink, Inc., dba DCLI/LJ Chassis

Holdings, Inc., (DIRECT CHASSISLINK), Progress Rail Services Corporation (PROGRESS

RAIL) and Juan Carlos Luna Arroyo (LUNA ARROYO) and would respectfully show the

Court the following:

                                        PARTIES

      1.     Plaintiff Andrew Havins is a railroad worker, a citizen of the State of Texas,

and a resident of Texas.

      2.     Defendant National Drayage Services, LLC, is a foreign corporation doing

business in and subject to the jurisdiction of the Eastern District of Texas. National

Drayage may be served with a copy of Plaintiff’s Original Complaint by serving its

registered agent, Service of Process Agents, Inc., 1700 Pacific Avenue, Suite 2700, Dallas,


                                                                                         1
   Case 2:21-cv-00214-JRG Document 1 Filed 06/11/21 Page 2 of 9 PageID #: 2




Texas 75201.

       3.     Defendant Direct Chassislink, Inc., dba DCLI/LJ Chassis Holdings, Inc., is a

foreign corporation doing business in and subject to the jurisdiction of the Eastern District

of Texas. Defendant may be served with a copy of Plaintiff’s Original Complaint by serving

its registered agent, CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas

75201.

       4.     Defendant Progress Rail Services Corporation, is a foreign corporation doing

business in and subject to the jurisdiction of the Eastern District of Texas. Defendant may

be served with a copy of Plaintiff’s Original Complaint by serving its registered agent,

Corporation Services Company d/b/a CSC-Lawyers Inco, 211 E. 7th Street, Suite 620,

Austin, Texas 78701.

       5.     Defendant Juan Carlos Luna Arroyo, is an individual and resident of Baytown,

Harris County, Texas who may be served with process at his residence: 5411 Hazel Street,

Baytown, Texas 77521.

                               JURISDICTION AND VENUE

       6.     Jurisdiction of ANDREW HAVINS’ claims against Defendants is proper

pursuant to 28 U.S.C. §1332(a).

       7.     Venue is proper in this District pursuant to 28 U.S.C. §1391 in that ANDREW

HAVINS resides in this District, and Defendants have regular and systematic contacts in

the Eastern District of Texas and that this cause of action arose in this District and Division.

                  FACTS APPLICABLE TO ALL CAUSES OF ACTION

       8.     This lawsuit is brought to recover damages ANDREW HAVINS has sustained

and will sustain as a result of a collision between a tractor-trailer truck and a train. On or



                                                                                              2
  Case 2:21-cv-00214-JRG Document 1 Filed 06/11/21 Page 3 of 9 PageID #: 3




about February 3, 2021, ANDREW HAVINS was working in the course and scope of his

employment as a conductor for Union Pacific Railroad Company. The locomotive upon

which ANDREW HAVINS was working collided with a tractor-trailer truck operated by

LUNA ARROYO at or near Waskom, Texas. The tractor-trailer truck LUNA ARROYO was

operating was owned by NATIONAL DRAYAGE and DIRECT CHASSISLINK respectively.

LUNA ARROYO negligently pulled the tractor-trailer truck onto PROGRESS RAIL’s railroad

crossing and into the path of ANDREW HAVINS’ train causing a collision between the train

and tractor-trailer truck, and injuring ANDREW HAVINS.

                                 CAUSES OF ACTION

                               COUNT I
                         NEGLIGENCE PER SE
      NATIONAL DRAYAGE, DIRECT CHASSISLINK, AND/OR LUNA ARROYO

      1.     The tractor trailer truck involved in the subject collision was owned and/or

operated by NATIONAL DRAYAGE, DIRECT CHASSISLINK and/or LUNA ARROYO.

NATIONAL DRAYAGE, DIRECT CHASSISLINK, and/or LUNA ARROYO violated federal

law relating to the operation of a tractor-trailer truck in and around railroad crossings.

Additionally, alternatively, and without waiver of the foregoing, NATIONAL DRAYAGE

and/or DIRECT CHASSISLINK, negligently hired and/or entrusted the tractor-trailer truck in

question to LUNA ARROYO. Additionally, alternatively, and without waiver of the foregoing,

NATIONAL DRAYAGE, failed to properly screen, train, supervise and instruct LUNA

ARROYO.

      2.     Specifically, NATIONAL DRAYAGE, DIRECT CHASSISLINK and/or LUNA

ARROYO violated 49 C.F.R. §§ 382-7, and 390-9 of the Federal Motor Carrier Safety

Regulations, and §§ 545.251 and 545.252 of The Texas Transportation Code, related state



                                                                                        3
   Case 2:21-cv-00214-JRG Document 1 Filed 06/11/21 Page 4 of 9 PageID #: 4




regulations, and other industry standards, amounting to negligence per se. NATIONAL

DRAYAGE, DIRECT CHASSISLINK and/or LUNA ARROYO’s violation of said standards

and regulations was the proximate cause of ANDREW HAVINS’ injuries.

       3.      The aforelisted acts of negligence were committed by employees, agents,

and/or representatives of NATIONAL DRAYAGE, and/or DIRECT CHASSISLINK while

acting in the course and scope of their employment, thereby rendering NATIONAL

DRAYAGE and/or DIRECT CHASSISLINK vicariously liable under the theory of respondeat

superior.

                                     COUNT II
                            NEGLIGENCE OF LUNO ARROYO

       4.      The collision made the basis of this lawsuit and the injuries sustained by

ANDREW HAVINS were proximately caused by the negligent acts and/or omissions of

tractor trailer truck operator LUNA ARROYO, acting in the course and scope of his

employment.

       5.      Specifically, but without limitation, ANDREW HAVINS asserts that NATIONAL

DRAYAGE and DIRECT CHASSISLINK’s driver, agent and employee LUNA ARROYO,

operated the tractor-trailer truck in a negligent manner and violated the duty he owed

ANDREW HAVINS that requires ordinary care in the operation of a motor vehicle in the

following non-exclusive particulars, in that:

            a) LUNA ARROYO failed to maintain a proper lookout;

            b) LUNA ARROYO failed to timely apply the brakes to the tractor-trailer
               truck in order to avoid the subject collision;

            c) LUNA ARROYO failed to drive at a safe and reasonable speed under
               the circumstances;

            d) LUNA ARROYO failed to yield the right of way to the approaching train;


                                                                                        4
   Case 2:21-cv-00214-JRG Document 1 Filed 06/11/21 Page 5 of 9 PageID #: 5




            e) LUNA ARROYO failed to come to a complete stop at the stop sign
               posted at the crossing;

            f)   LUNA ARROYO failed to operate his vehicle in accordance with
                 applicable federal, state, and/or local statutes and ordinances,
                 constituting negligence per se;

            g) LUNA ARROYO failed to remove his tractor-trailer truck from the tracks
               to provide a safe, clear passage for the approaching train;

            h) LUNA ARROYO failed to warn of an impending collision;

            i)   LUNA ARROYO failed to avoid a collision;

            j)   Any and all other acts of negligence which may be shown at trial on the
                 merits of this matter.

       LUNA ARROYO’s aforelisted acts of negligence were committed by an employee,

agent, and/or representative of NATIONAL DRAYAGE and/or DIRECT CHASSISLINK,

while acting in the course and scope of their employment, thereby rendering NATIONAL

DRAYAGE and/or DIRECT CHASSISLINK vicariously liable under the theory of respondeat

superior.

                               COUNT III
       NEGLIGENCE OF NATIONAL DRAYAGE AND/OR DIRECT CHASSILINK

       13.       The collision made the basis of this lawsuit and the injuries sustained by

ANDREW HAVINS were proximately caused, in whole or in part, by the negligent acts

and/or omissions of NATIONAL DRAYAGE and/or DIRECT CHASSISLINK by and through

their owners, employees, representatives, and/or agents, by way of the following non-

exclusive lists of particulars, in that:

            a) NATIONAL DRAYAGE and DIRECT CHASSILINK failed to maintain a
               proper lookout;

            b) NATIONAL DRAYAGE and DIRECT CHASSILINK failed to timely apply
               the brake to the vehicle in order to avoid the subject collision;

                                                                                           5
  Case 2:21-cv-00214-JRG Document 1 Filed 06/11/21 Page 6 of 9 PageID #: 6




        c) NATIONAL DRAYAGE and DIRECT CHASSILINK failed to drive at a
           safe and reasonable speed under the circumstances;

        d) NATIONAL DRAYAGE and DIRECT CHASSILINK failed to yield to the
           right of way of the approaching train;

        e) NATIONAL DRAYAGE and DIRECT CHASSILINK failed to come to a
           complete stop at the stop sign posted at the crossing;

        f)   NATIONAL DRAYAGE and DIRECT CHASSILINK failed to operate its
             vehicle in accordance with applicable federal, state, and/or local statutes
             and ordinances, constituting negligence per se;

        g) NATIONAL DRAYAGE and DIRECT CHASSILINK failed to remove its
           tractor-trailer truck from the tracks to provide a safe, clear passage for
           the approaching train;

        h) NATIONAL DRAYAGE and DIRECT CHASSILINK failed to warn of an
           impending collision;

        i)   NATIONAL DRAYAGE and DIRECT CHASSILINK failed to avoid a
             collision;

        j)   NATIONAL DRAYAGE and DIRECT CHASSILINK failed to train its
             employees and/or agent in the proper and safe operation of a
             commercial vehicle;

        k) NATIONAL DRAYAGE and DIRECT CHASSILINK failed to verify the
           qualifications of its drivers of commercial vehicles;

        l)   NATIONAL DRAYAGE and DIRECT CHASSILINK negligently entrusted
             a commercial vehicle to an unsafe driver;

        m) NATIONAL DRAYAGE and DIRECT CHASSILINK failed to monitor the
           driving activities of its agent and/or employee;

        n) NATIONAL DRAYAGE and DIRECT CHASSILINK failed to properly
           screen their applicants for truck driver;

        o) Any and all other acts of negligence which may be shown at trial on the
           merits of this matter.

     The aforelisted acts of negligence were committed by employees, agents, and/or

representatives of NATIONAL DRAYAGE and/or DIRECT CHASSISLINK, while acting in



                                                                                           6
   Case 2:21-cv-00214-JRG Document 1 Filed 06/11/21 Page 7 of 9 PageID #: 7




the course and scope of their employment, thereby rendering NATIONAL DRAYAGE

and/or DIRECT CHASSISLINK vicariously liable under the theory of respondeat superior.

                                   COUNT IV
                          NEGLIGENCE OF PROGRESS RAIL

       14.    PROGRESS RAIL, owner of the subject crossing failed to provide adequate

warning devices despite its knowledge of train/truck collisions previous to the subject

collision.

       15.    ANDREW HAVINS’ injuries were proximately caused by the negligence of

PROGRESS RAIL and its agents, servants or employees acting in the course and scope of

their employment.

                              COMPENSATORY DAMAGES

       16.    Because of the nature and consequence of this collision, ANDREW HAVINS

suffered injuries to his knees, ribs, and other parts of his body. ANDREW HAVINS has

suffered physical pain and suffering, mental anguish, and in all reasonable probability will

continue to suffer in this manner for the balance of his life.

       17.    At the time of the collision complained of, ANDREW HAVINS was gainfully

employed as a railroad worker. ANDREW HAVINS has lost wages and benefits in the past

and, within reasonable probability, will suffer a loss of wages, benefits, and earning

capacity in the future.

       18.    As a further result thereof, ANDREW HAVINS has incurred expenses for

medical care and attention, such as physicians’ fees, medical supplies, appliances,

medicine, hospitalization and nursing services. These expenses were incurred for the care

and treatment of the injuries resulting from the collision complained of. The charges for

those services were reasonable and they were the customary charges made for such


                                                                                          7
   Case 2:21-cv-00214-JRG Document 1 Filed 06/11/21 Page 8 of 9 PageID #: 8




services in the area in which they were rendered.

       19.     As a further result of the injuries sustained by ANDREW HAVINS will incur

expenses for future medical care and attention. ANDREW HAVINS has suffered in the past

and, within reasonable medical probability, will continue to suffer in the future from physical

impairment.

                                    PUNITIVE DAMAGES

       20.     Defendants, NATIONAL DRAYAGE, DIRECT CHASSISLINK, PROGRESS

RAIL, and LUNA ARROYO through the acts and omissions of their owners, employees,

and/or agents were grossly negligent and/or malicious in that its/their conduct was the

product of a conscious disregard for the health and safety of ANDREW HAVINS and

others similarly situated. ANDREW HAVINS therefore seeks punitive damages from

Defendants.

                                         Jury Demand

       21.     Plaintiff requests a trial by jury.

                                            PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff Andrew Havins, requests that

Defendants National Drayage Services, LLC, Direct Chassislink, Inc., dba DCLI/LJ Chassis

Holdings, Inc., Progress Rail Services Corporation, and Juan Carlos Luna Arroyo be cited

to appear and answer and that on final trial Plaintiff have judgment against Defendants in a

total sum within the jurisdictional limits of this Court. Plaintiff requests post-judgment

interest and costs of suit, pre-judgment interest and punitive damages against Defendants

and for such other and further relief, both legal and equitable, to which he may show

himself justly entitled. Due to the severity of Plaintiff’s injuries and losses, Plaintiff expects



                                                                                                8
  Case 2:21-cv-00214-JRG Document 1 Filed 06/11/21 Page 9 of 9 PageID #: 9




such sum to be in excess of One Million Dollars ($1,000,000.00). As punitive damages,

Plaintiff seeks an amount as assessed by a fair and enlightened jury.

                                        Respectfully submitted,

                                        THE YOUNGDAHL LAW FIRM, P.C.

                                        /s/ Sara Youngdahl
                                        Sara Youngdahl
                                        State Bar No. 24010504
                                        4203 Montrose Blvd., Suite 280
                                        Houston, Texas 77034-4906
                                        281-996-0750
                                        281-996-0725/Fax
                                        syoungdahl@youngdahl.com

                                        ATTORNEY FOR PLAINTIFF
                                        ANDREW HAVINS




                                                                                    9
